United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2041
                                    ___________

In re: Rosemarie Ziemski,                *
                                         *
_________________________                *
                                         *
Rosemarie Ziemski,                       *
                                         *
             Appellant,                  * Appeal from the United States
                                         * Bankruptcy Appellate Panel
      v.                                 * for the Eighth Circuit.
                                         *
Valerian Joseph Ziemski,                 * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: March 8, 2007
                                 Filed: April 6, 2007
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Chapter 13 debtor Rosemarie Ziemski appeals from the decision of the
Bankruptcy Appellate Panel (BAP) reversing the bankruptcy court’s judgment holding
that her ex-husband, Valerian Ziemski, willfully violated the automatic stay of 11
U.S.C. § 362 by withholding military retirement benefits from Rosemarie’s
bankruptcy estate. Upon review of the bankruptcy court’s factual findings for clear
error, and review of its legal conclusions de novo, see In re Vote, 276 F.3d 1024, 1026
(8th Cir. 2002), we agree with the BAP’s analysis and accordingly affirm the decision
of the BAP. Valerian Ziemski’s motion to dismiss the appeal is denied as moot. See
8th Cir. R. 47B.
                        ______________________________




                                         -2-